Title: From George Washington to James Bowdoin, 14 August 1776
From: Washington, George
To: Bowdoin, James



Sir.
Head-Quarters N. York 14th Augt 1776

Your favor of the 30th Ultimo in behalf of the Honorable Council of the Massachusetts State is duly Received, thro you I beg their Acceptance of most hearty Thanks for their readiness in undertakeing the late Treaty. I likewise congratulate them on

the Success with which it was attended, and wish an early arrival of such of their Tribes as intend Joining Us in the present Controversy, The four under care of Mr Shaw have arrived, and promise to take an Active part with Us, By Intelligence received this morning, from Staten-Island we have the greatest Reason to suppose, a very few days will Determine the fate of this City, a Deserter mentions the Arrival of their whole force, and that it was the Orders of Yesterday to have three days Provisions ready Cooked and be ready at a moments warning—he mentions their numbers to be 26,000—and in General very Healthy, the Army under my command (which amounts to little more than half the number of effective Men) are in good Spirits, and will I hope act becomeing Men fighting for every thing worth liveing for, in this case with the Smiles of Providence I have not a doubt but that we may render a good Account to our Country and Posterity of these Mercenaries. With particular Compliments to the several Members of your Honorable Body, I am Sir with Sentiments of Esteem, Your Most Obedt & Very Hume Servt

Go: Washington

